OFFICE OF THE ArCORNEY GENERAL OF TEXAS




Fonornble Fe P. Remlo, tr.
Coanty Auditor
3lller county
kqstend,   Texas
Soor 31a




     Eoue bwdEn of expn8e    whloh it bears.
           *In the rim  21~~00, reef3
                                    r0r assess
     are borne by the benerel Fund. Brm-Ii-=
                                           t o aoqountlng
                                                     taxes
     atandpint this erpx~~s ehould be borne by all thr
     rim38 hi the pr020rtionatesm0m 0r tr.0 baaerit
     reoelved by eaoh fudd.   me ret38for oolleotloa    of
                                                                                          4%;

                                                                     .

        mnorablo 9. P. Xerma, Jr., Pago 8


            tares nro borne by all the funds.   sinoe thr ool-
            1oatorTduote   hla rsos end de?oolta the raxnlnder
            with thl County Tro-surer ror dlatrlbutlon  by that
            OttlOCir   t0 all the rLUd8.
                  ThcrerorO, by tho sane token thnt oo6t ot ool-
            leotine taxoa lo borne by ell tha runde thot rep-
            oaivo bszsrit fron suoh oollaat~ona, why should not,
            and why oen net, the ooet OS aasraslng taxeo be born.
/           by 011 those funds in&sad oil oharclng thst oont to
i           ths General fund whloh moalves only a acurl ~ort;on
i           or tte benefit?
,                 “Our prsasnt praotlos        ia to advanoe the asaeooor
i           run&owith wkloh to bear tbs ooet or noeaoalng, and
i           IItthe end or the yoor, pay hln the ameren0e betwasn
            mt4 due his ccd the amount advcnaea. This La taicen
1           iron the Geneml Tund, amountln~ in 1939 to !W3SS end
            80x8 oentn. Is lt Lcqol for this (Lqount to bo ohor@
            to $11 the rwaa aooorcin~ to .gooda3oounting pmotleot
                  *~lao, in roferenor to the paynent or our X8-
            trlot Court re,~rter,   a eldlar eltuotlon sxlats.
            Ins salary la pnld from our General Fund. mom the
            aooountlrq standpoint this ooet should be ohargetl to
            th6 Jury Rml just as nuoh se the Tapmant or a Juror
            C!hOUld
                  OOZI6rAVEith0 JUI?ymd, iOr both OOfItO   (Ire
            brinitaly cOUTt OOB t8 l 18 it legal to ohsrgb thlr
            oost to ths Jury Food?*
                  Art1010 3933, Vernon*8 Annotated Clrll              ntatutrr,
        naar 08 r0ii0w28r
    I
                   Wioh kxwmsor of taxse ahsL1 reosloa tho fol-
            lowlnc ooqmnnation for his servioso whloh shall be
            eetlzistad an the total value at tho ?ro?crty a~~~ensb4
            OS followat      For nsatatalng thw Stab and Cswtp Texo8
            oa all au:8 ror ths first Two Xllllqn Dollcn                   (~2,000,030)
            or leas, five (0) omts ror raol: On0 !?undred 3ollsrs
             (:loo) or prfqorty tm~tmmd. On all RU:U in exoeno oi
            'a;0 ::llLlon riollars (?2,000 000) and leae, than Fiw
            Ellllon DoolLars (~3,000,00Oj, two mid One-hdr (lib)                          .‘,
            osnta
             _.__ ,_on .___
                        saoh-._0%
                                -A 3mlred
                                   - . .._ . . . . DoUar8   ($lOO), - en4                 4'.~
                                                   -.-- b~..~          -a- on---.all
Bonorablo WS P. Berma, Jr.,    Page S


     two an4 one-fourth   (2a) oents on eaoh One Run4red
    ~orlare ($lOO), provided,that la OOwtle6 lh whloh
    the po~ulatlon doas not exooed twelve thounMb, five
    hunersd (12,500) lnhabltantb, the mseneor shall re-
    oelvo on all U~ZS ror the flrat Four xllllon Dollar8
    (:4,000,000),   tho aurnof five (S) oento for oaoh One
    Hundred Dollars ($1001, aua on all 8umi above mmh
    enaunt the iae shall he ~5 above stated,     oar-hali of
    the above oo3gonsatloh shall be pal4 by the State and
    one-half by tho oounty; for aoaeeolng the tare@ 011 all
    dralrm~o dlatrlots,   rend Olotrlote, or other polltlool
    subQlVlOlOnS or the oounty$ the Asaeesor shall be paid
    ttpa-tltths    ot one oent for eaoh Oae Numlrad Dollara
    p;dog       the aoseeredvalw of euoh blatrlotaor 8ub-
               .
              TrovldeU thnt in oountlea in whloh the populstlon
     1s not more than rorty-two thOw4nd (43,000) nor lens
     than forty-one    t!-.ouaand,--fifty     (41,050) inhabitants ao-
     oordlrqto the reoedinz Wnlted States Census, the Tax
     hasocmor     &all te pal4 for assoaolng the’ tama, in all
     dralnwe Motriota,        road 4lstrlot.o       or other polltloal
     aubUlviulOns or the oounty, two (21 oanta ror eaoh on0
     Hundred Dollara (X00        of tho aesesood value of auah
     Uletrioto or subdlols 1ono# pm~lQoU furthor that swh
     oon?oneatlon as le gnld to the imeasor ahoU be pro-
     rata4 tmonr, the ~nrioua drainrice Ulotrlats,            ma4 alo-
     trloto an4 other ~olltlonl         anbUlvlolonr or the oounty,
     aooonllnr; to the value or the property .aeseoseU la
     each Ulatrlot or othor politlonl           aub4lvlalon, an4 for
     assassing the poll tax, five (5) oento for aaoh poll,
     whlo!i shall be paid by the State.            The Comlselonere
     court ehall allow the ASsoosor or Taroo auoh sum8 or
     mney to be paid. ncmthly ?rm the CountyTreasury as
     my be neoossary to pay for olerioal             work, takingnmms~-
     mnts and mklng out the tqx roll6 of the oounty, but
      ouoh 0035 60 alloncd to be deduoted iron the amount al-
      low&l tha AWQ3nOr by tho Cmlssloner8                flourt ahall
      not oxoeod the omponsatlon         that    nay be due the oounfp
      to hlxofor awosalng.
           “It la rurtherhareby provide4 that rmn an4 after
     Janwry 1, 1954, in the oouhtlss havlhg a    pulatlon
     of mre than rwenty t5ousan4 (70,000)    &bltante     aa-
     oordlw to the last Dr*Oebl~ ?ed;ral b.*ol,    tb* Tax
                                                                                                        I
                                                                                                .
                                                                                                    .


                                                                                          458


    ::;r.oruble     :s. 1:. :1erzuJ, Jr,,         Fnge 4


          Colleotoz ehnll edvnncs to tho Tax ~.c,osnaor, out
          of ?tota taxes colleoted   by the “ax Colleotor, mueh
          slms or r,oncy to be ;rlid ~.cokly, 40 my 56 mom-
          ans'yta ;I?'t?.Q sa&r!ea 3S 8d(? Te: :,fi~t?~~Or,
                                                          but
          SW;?      EUZJ n>~ll not total, before t’s al:r,u%l tax
          rolls ore subAtte4       by t&n to the COm?trol!.ar of
          I ublic AC”OSnt.3, more In one yenr thor. 6!Vl 0r the
          azti.?tt.s   ior oald pear hereinafter   ~mvldsd ror.
.
                 *In oountloa of t?-8 01~:~ last mant!3nca on
          J:tnwr:r 1st or eoob year tk.o Anue53or0r ta.xao
          c!:sll sub-J t to the Com?trollcr        of Rrbllc   ‘$xOUDt8
          rnr.  county     m5.f tor an 0st:c:;nto of ntate roes for a10
          seaalng tame for 0~14 soar, which, lf o;FroveJ by
          said Coucty r.u/?ltor amI ~314 Cor;:tnller         of i%bllo
          Acooucto,       e?!all authorize the payiwrt Out Or ztate
          toxcs 3f t?;a aalarlnu in the aext paraaragti herein-
          obovs frovlaeu;        ~3: nt tt;e t 120 the ~r53e960r0r taxre,
          subAt.       b:!s tax roils   each year, he ah011 be pal4 auoh
,/-Y      belwoe due him from: the :tclte ES ahall be Eetenlned
          by t!:o oalC Cor.?troolier of rublio Aoo ,unta ax3 County
          AuCltor      enc? auoh bole.-ce ohnll be :aid out of .Ytate
          taxes ujon Theawarrant or the Comgtrollw             of Publlo
          :.coounts drawn upon t’:lo Tax ColLeotor.
                     ‘It     is not the pur,?ooe of thle Xot to ohnnge the
           safssy          or T8x Asomssors ae now fixed by law.*
                     krtlole     71t;la,       Vimcon* Annotated       Clrll   Ztatutw,
     ?rsvlEer that:
                Fcreaftor,             G-xmaver the t-or48 *ecseeadr*,     *mace-
           twr of tficcn’,           *oolleotor~ , *oolleotor   of tares’,   or
           *tax oolleotor’,            (4116uoctd, elgher 111 ?\rtiolo 71% to
           7;29 lr.clur!va, of Tltilo 122 3r tt:o 1325 ?t?VlS4d !xvll
           :tstutos   Jr Tcxro, ! nol-;djr;s  011 nnezdnents   thereto,
           ns wcl? nn t>e revise4 ode of liZi, icclctC.!rs         till
           t,i:fmkn.-,ts,  belr..4mwn a* 11-e 1-2.3;?evi3aa    Clvll
           "tat.Jtez,!of ICXl.:S,   s5m sknll be o~?llofiihle  t3 64
           :.cz:.     or.0
                  t!-~e     .off:ae or ofrloer or aIif301;5or a,:4 colleot-
           or or ttixati, n-C shall be no oonotrUO4 03 to naooznplfeh
           ~:.a     ob:eot     ar.!! ir.tent     .9n4 00rcy   out   th0 >.:rpae   or
           ‘:cotl      ~0 14 ar.4 1.5      0r     krtlcla   0, of t:,e ?L:ea conatltu-
           tlon,       BB‘tkc sar.0 wtib v.ondsd            311:?ovembcr 9, 1938.*
     t
cl
          m3onblo      PI. PO ‘imnJ8, Jr.,     PaGo 8


                       It                that the populctlm
                              is to be noted                    of mller
          cow&y ia leas   than 20,GOO inhabitanta    aocordlnq   to the
          lest federnl  OQRSCGfind t!:.a tax=oPsocGOr-COllCOtO~ iG OOXi-
          ;msotcd   on a f40 bosln.    In this concootlm,     it ohould be
          ~o!nt.eE ov,t,    t%t    fats   Cue the   s~ses~or     for   his   ssnioea    00
          such nre not ;r.ylblb out of the ~enaml                rune,    but    muoh fear
          are payable out OS the t6ee of effiott.

                       Artiolc     3937 a~ccltloally        prP?ldoe     that:
                      * . . . Tha Co.mAnolwwmt~ Corlrt shall nllm
                the a.momor of tame suoh 5u:~<c of nomy to be ?ald
                mnthly Iron tke oounty trcclsurp r.s r.-,y ba n4046aarp
                to p”y for olcrionl        rork, tskk!~ aene!*a.zo-ts nnd
                nekl%~ out the tax roll?! or %?,Q oou!-Ay, but nuoh GU’pg
                so allowed to be CehoteQ tro?n tko mlount dl0wea                   to
                th0 06t033or 8s 003.~oc.intion uyn           tFa    oomlotlon    0r
                nnlcl tnr rolls,     .
                                     ~l'Otttt4fl .thQ 8lWU3t     Gl1OW46   th@ G?8OG-
                mot- by the Co.~;s?~eloner8* Cmrt rdxll not eroestl the
-- 1            oon~onentloo     thnt gy be dua fho oouty             to hlrn for
                 4.rsesaln5       ..lw

                       hrtiole     39w.    emong    other   tbkip,       provlbeat
                       The oomlo6f~:n4re~~    Court 3hsll feeuo an ardor
                 on th4 county tra~.ocrer oi their owfity t.0 the *.aoecI-
                 sor, Car t>o mount due him for aemos1.r.l: tt,n bounty
                 tax of t!14!r oour?ty, to bo pnid out of the first    r,onnp
                 rooeivo~! rrozi tke colleot~~r on the rollo or that yam.-
                          The above cuotsd povinio~      mGk68   ft ?e?feotly        olser
           where no ::may io eCvenc4C. out of the oounty treseury                to th4
           ~.'GCX~OF"to 2-r tar olrrioel        rmk, tnk!Tc      U.~G@SS?lGntG     fir.4
           mk!riq out trio tax rolls or the oolintyw, wbloh the Co,mlo-
           eiowro~       Court ie cuthdzed    to do by hrtlole       SW,      t?xt the
           86~~~1 rum for vlf?lch t?e ammsnmnt              Is ~-(?a oech baar
           thlir po,70rtl3nate       purt Wthe     coat of tnkiny t!la a:~BQf$U-
         * :iCLtG ar!C nlridnr: out tho ter. rolla or tfb oountp,            th:i6, for
         I t'o rosaor, that onoh ooato er4 ">ald out or the rim                  noslop
         : TooeivsCfret the oollcotor        on the rolls      %f trst yenr.*
           PI
            . ..e *flret   cone*? r4celvoA* 1s mr.4:: 00ih0t4a       for en&
           belor?xlnc, to the ree~eotlve     fund4 tar w!.loh ths eaacsemnt
           Uaa :xiCa ,:%Ifor whloh tho amefmor          I4 p&l a oom@eion
           a0 ~rovldoe for in oslc Artlolo.
 ,-
                                                                               460


    mmroblr      W. P. Rem,    tr,,   P8gi 6     .
                                                                                     I
                                                                                     I
                To our mind, It in eqonllg olew       tb~.t where aonet
    in the trenoury     to the dredlt or the generel    fund ie edvanosd
    to the aaso3sor.      for the purpoeea enumerated   la hrtlolr   3939,
    t?.at said ~enerel fund should, to the extent       of tmoh ndvanw-
    ccnt, be r0k2burs4a      *out 0r thb unit mom reoelvad from
    the 00llcotor    on the rolls ot tk8 -+T---daid
                                             ;*aar.         Suad WllI
    then hove borne lte proportionate       pert of ~the aost 02 eeeee-
    rant, beoruee the Vlrst       noney reOeiYadm 1s a OompOaitOfund
    proportionately oontrlbutsd  to by all funde for abose
    benefit the atmosozent xae tide.   Thereforr, your iiS@            quoe-
    tion18 res,?eothrlly nnowerrd in the 8ifiI'ZU3ti+ee                        .

                 hrtlolee326,Vemon*r hnnotatrdclvll Btatotaa,
    reads na follonar
                  The offiolal     ehorthencl reporter of eaoh
           judlalal~diotrlot      in thls Sata and the oftlola
           aborthand reporter ot nny oouuty oourt,          either
           olvll or orlx.kc-1 In this Ttcto, shall rooelvea
-          eal:.ry of tvio thoueand one huzdrod dollars        per
           annuz-, in &Cltlon      to tho oomgonscitlon for tren-
           eorlpt fees 88 p-ovldod for ln thie Aot.           %ld
           salory ehall bo peld nonthlg by the oomiseioa-
           era’ oourt of the county, out ot tho ge.?erol
           fund or the oounty,       upon the oertlrioate    or .the
           dlatrlot    judge..   rn judlolirl  dlstrlota   OP thlr
           Stnte ooz2;iose1Iof two or more oountles said
           ralerp ehnll be ;lold monthly by the oountlw           or
           tho distrlot      le praportlon to the nu=bar of reekr
           provided by inn for holffln~ oourt ia t.he reapma-
           tlve oocntieo      ln the dlatrlot;    provldtd, that in
           II dlotrlot   w!:4;*eic in any oountp the tern map don-
           tlnue until tke buslnocela dlapoesd or, eaoh
           ocunty ahnll pny In pro;ortlonto the tlrie001.M
           la aotually held ln sooh oounty,.
                  lialler
                       County 16 in the Oth Judloial      Distriot,
    Mloh    1s   OOlll~OE04
                        ot rmr    oo!:nt.~es.  Artiolo  2326(d),    Vor-
    non'sAnnotated Clvll Stetutett, provldeathe nalary for the
    oliiolol  ckol%k:and rogorter    In eeab judlolhl dlstrlot oom-
    poml ot four oountlee in this State, whon the populntlon
    of sala iour ooontlee tot,al in the agnrsgate,       In exoem oi
    135,000 popu~latlon aowrdlng      to the last preoedlng FedwaX
    cen9une nod waioh alono ooastltutbr       on0 or taoro ~udloial dia.
Eonorable Ue P. Eonno,      Jr., Peglo 7



tr lo ts
       l The oountles Ooiqmaliq the Qth’JudloInl Metriot
6re i*lk~ San JuOiIlt0~Xont~ozxwy, rind Uller  Countlas.
Ike total popuLctl~m of tho four oountlas ‘la 1048 thaB
l:;O,O::O lnhnbltanto;  themfore,   Art1014 szm(a) , *upra, doon
not aa?ly to the Qth’  Sud?clal   Dl4tSlOt with refetimioe to th4
ohiry or the ~offlolal ehorthrsd repoxtar~
              56 are of the oplnlon    that ;rtlolo
                                               2326, eupra, $4
e:plIceble   with rerorbnoa to the aolarp OS the ofiloial  short-
har3 re;ortcr    of the Oth Jud?alal Xa$rIot, u;hich 1aoluUer
‘;‘dnCr c0I3d.y~ 6Ed the Btdt%te 8~p6OirgbCllYpOYidBf3that the
oo.zpxaatlon :of the oi’il~lal   ghortlyiacd reporter ehoil Abe aalc
out oi tte’ &nerkl fund.: ,\lso,; ApZole g%3(s)       provideit tor
06rt:dir1exp?.?iEO~ Cd  tke p)mXXr ,Of 2,ayzent thereof to otfidlal
 ~!:orthm:d roportora six! G@ctg of’iiolel    akorthand re~tii3rm
or t!;e dietriot   oourts of th3 State of Taxas, oonpoaad of
nore then one county, FE& thi4 statute ala0 provldeei that ruoh
 expxm5 shall be psld~ out ‘or the geaeral aa.
          Tharefore,, you; are rogpeogfully,          advleed ‘that the
salary or the ofilolal  shorthand re>ortor      aunt be paid ram
tte cenoral fund and no part       of tho muno eon ho 14g4lly ohergrd
to th4 &my fund.
              Truatlng   that.~$,ho fmegolng fully      anmmn your in-
Wry,       we or*